DETAILED ACTION
	This is the first office action for application 16/981,588, filed 9/16/2020, which is a national stage entry of PCT/IB2019/051862, filed 3/7/2019, which claims priority to provisional application 62/649,936, filed 3/29/2018, after the request for continued examination filed 7/5/2022.
	Claims 1-10 are pending, and are considered herein.
	In light of the claim amendments filed 7/5/2022, the prior art rejections are withdrawn, and new grounds of rejection are presented.
In light of the claim amendments filed 7/5/2022, the rejections under 35 U.S.C. 112(b) are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 
Additional Prior Art
The Examiner wishes to apprise the Applicant of the following reference, which is not currently applied in a current grounds of rejection, but which may be of interest to the Applicant.
Yadav, et al. (Solar Energy 2016, vol. 124, pages 177-183) 

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites “concave inlet aperture-based homogenizer is arranged.” It is the Examiner’s position that this limitation should read “concave inlet aperture-based homogenizer   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “the energy storage system is physically distinct from the CPV array.”
This limitation is not explicitly supported by the specification. Further, the instant specification does not provide support for the full scope of the limitation. “Physically distinct” encompasses “completely physically separated.” Fig. 1 of the instant specification shows that the CPV array 105 and the energy storage system 130 are structurally connected by electrical coupling 125. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the energy storage system is physically distinct from the CPV array.”
The metes and bounds of this limitation are indefinite, because it is unclear what extent of separation is required by “physically distinct,” particularly because Fig. 1 of the instant specification shows that the energy storage system and CPV array are electrically connected together via item 125.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Peharz, et al. (International Journal of Hydrogen Energy, 2007, vol. 32, pages 3248-3252), in view of Ono, et al. (U.S. Patent Application Publication 2016/0376712 A1), Ammar (U.S. Patent Application Publication 2009/0223555 A1), and Bösch, et al. (U.S. Patent Application Publication 2012/0187439 A1).
In reference to Claim 1, Peharz teaches a system, comprising a concentrated photovoltaic (CPV) array, described in the “Experimental” section, pages 3249-3250. This system corresponds to the embodiment of Peharz in which the array is mounted on a two-axis tracking system (column 1, page 3250).
Peharz teaches that the system of his invention comprises a concentrated, CPV, array (Figs. 1-2).
The array of Peharz comprises a plurality of multi-junction solar cell modules, wherein each “module” corresponds to two adjacent, parallel-connected tandem solar cells of the six parallel-connected tandem solar cells shown in Fig. 1.
Fig. 2 shows that each solar cell comprises a separate Fresnel concentrator. 
Therefore, Peharz teaches that each of the plurality of multi-junction solar cell modules comprises a plurality of (i.e. two) multi-junction solar cells and solar concentrating optics mounted on a corresponding two-axis solar tracker. It is noted that all of the modules have the same “corresponding” two-axis solar tracker.
Peharz teaches that the CPV array of his invention generates electricity (Fig. 1).
The array of Peharz comprises an energy storage system configured to receive the electricity produced by the CPV array and configured to convert the electricity into oxygen and hydrogen by electrolysis. This “energy storage system” corresponds to the PEM shown in Fig. 1.
Therefore, Peharz does not teach that the energy storage system is configured to convert the electricity into formic acid by electrolysis. 
To solve the same problem of providing a solar-powered electrochemical system, wherein the electrochemical system comprises a proton exchange membrane, Ono teaches a device in which electricity provided by a solar cell is used to reduce CO2 to formic acid (Ono, Fig. 1, paragraphs [0029]-[0030] and [0077]).
Ono further teaches that the formic acid production device of his invention provides the benefit of producing chemical energy from solar energy while reducing cost (paragraph [0010]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the electrolysis devices within the system of Peharz with the formic acid production cells of Ono, to achieve the benefits of producing chemical energy from solar energy while reducing cost.
This modification of the system of Peharz teaches the limitations of Claim 1, wherein the energy storage system is configured to convert the electricity into formic acid by electrolysis. 
Figs. 1-2 of Peharz teaches that the energy storage system is physically distinct from the CPV array, because the solar cells/Fresnel lenses are taught to be separate structures from the energy storage system.
Fig. 1 of Peharz teaches that the system of his invention comprises an energy coupling that electrically connects the CPV array to the energy storage system, the energy coupling providing electricity from the CPV array to the energy storage system. This “energy coupling” corresponds to the electrical connections between these structures shown in Fig. 1.
Fig. 1 of Peharz teaches that each multi-junction solar cell includes a stack of p-n junctions made of different semiconductor materials (i.e. GaInP and GaInAs).
Modified Peharz does not teach that the solar concentrating optics includes a concave inlet aperture-based homogenizer for each multi-junction solar cell.
To solve the same problem of providing a concentrating photovoltaic cell system, Ammar teaches a concentrating photovoltaic module, comprising a Fresnel lens associated with each solar cell, as in Peharz (Peharz, Fig. 2) as primary optics and an aperture-based homogenizer (i.e. a homogenizer comprising an aperture) 85 for each solar cell in his module (Fig. 3, paragraph [0097]).
Ammar teaches that the homogenizers of his invention provide the benefit of creating a homogenous flux across each solar cell (paragraph [0097]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the Fresnel lenses of the device of modified Peharz with the optical system of Fig. 3A of Ammar, comprising a plate of Fresnel lenses, with one lens associated with each solar cell, and an aperture based homogenizer associated with each solar cell, because (1) Peharz and Ammar both teach that the optics of their respective inventions comprise Fresnel lenses, and (2) Ammar teaches that the homogenizer structure of his invention provides the benefit of creating a homogenous flux across each solar cell (paragraph [0097]).
Modifying the device of modified Peharz to comprise a plate of Fresnel lenses, with one lens associated with each solar cell, and an aperture based homogenizer associated with each solar cell, as taught by Ammar, teaches the limitations of Claim 1, wherein the solar concentrating optics includes an aperture-based homogenizer for each multi-junction solar cell.
Modified Peharz does not teach that the inlet of the homogenizer is concave. Instead, as shown in Ammar, Fig. 3, Ammar teaches that the inlets of the homogenizers of his invention are flat.
To solve the same problem of providing concentrating photovoltaic arrays comprising Fresnel lenses (Bösch, paragraph [0050]) and homogenizers, Bösch teaches that the inlets for homogenizers for CPV arrays comprising Fresnel lenses may be flat (as in Ammar/modified Peharz) or concave (Bösch, paragraph [0036]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the inlet of the homogenizers of modified Peharz to be concave, based on the teachings of Bösch.
Modifying the inlet of the homogenizers of modified Peharz to be concave, based on the teachings of Bösch, teaches the limitations of Claim 1, wherein the homogenizers are concave inlet aperture-based homogenizers.
This disclosure teaches the limitations of Claim 2, wherein the solar concentrating optics are arranged on top of the plurality of multi-junction solar cells, the solar concentrating optics further comprise a plate with a plurality of lenses and a respective concave inlet aperture-based homogenizer arranged between each of the plurality of lenses and a corresponding multi-junction solar cell (shown in Ammar, Fig. 3).
This disclosure teaches the limitations of Claim 3, wherein each of the plurality of lenses is a Fresnel lens.
It is noted that “configured to generate electricity” is considered an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Peharz, et al. (International Journal of Hydrogen Energy, 2007, vol. 32, pages 3248-3252), in view of Ono, et al. (U.S. Patent Application Publication 2016/0376712 A1), Ammar (U.S. Patent Application Publication 2009/0223555 A1) and Bösch, et al. (U.S. Patent Application Publication 2012/0187439 A1), as applied to Claim 1, and further in view of Dipankar, et al. (U.S. Patent Application Publication 2013/0032196 A1).
In reference to Claim 4, modified Peharz does not teach that the system of his invention comprises the tracking system of Claim 4.
Peharz is silent regarding the details of the solar tracking operation.
To solve the same problem of providing a photovoltaic tracking system, Dipankar teaches a solar tracking control system (Figs. 1-6, paragraphs [0098]-[0112]).
The solar tracking system of Dipankar comprises a master solar tracker comprising a processor and a wireless communication interface (paragraphs [0149], [0152]).
The solar tracking system of Dipankar comprises a slave solar tracker, controlling each heliostat of the system of his invention (Fig. 3, paragraphs [0117]-[0118]).
Dipankar further teaches that each the two-axis solar tracker of his system includes a slave solar tracker, each of which comprises a processor and a wireless communication interface 614/304 (paragraphs [0071] and [0113]-[0114]).
Dipankar further teaches that the master/slave tracking system of his invention provides the benefits of ease of separately communicating and servicing the separate solar tracking systems (paragraph [0117]), as well as allowing the master to provide accurate profiling of power-harnessing, load-balancing, over-loading, fault-conditions, and service needs of the separate tracking devices (paragraph [0124]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have performed the controlling of the system of modified Peharz with the master-slave control system of Dipankar, because of the previously-described benefits of the system of Dipankar.
Performing the controlling of the system of modified Peharz with the master-slave control system of Dipankar teaches the limitations of Claim 4, wherein the system further comprises a master solar tracker comprising a processor and a wireless communication interface, wherein the two-axis solar tracker of each of the plurality of multi-junction solar cell modules includes a slave solar tracker, each of which comprises a processor and a wireless communication interface.
Performing the controlling of the system of modified Peharz with the master-slave control system of Dipankar teaches the limitations of Claim 5, wherein the processor of the master solar tracker is configured to determine coordinates of a current position of the sun, and the wireless communication interface is configured to send the determined coordinates to each of the slave solar trackers (Dipankar, paragraph [0021]).
Performing the controlling of the system of modified Peharz with the master-slave control system of Dipankar teaches the limitations of Claim 6, wherein each of the slave solar trackers further comprises an imager configured to capture an image of the sun (Dipankar, Fig. 4A, paragraph [0022]), wherein the processor of each of the slave solar trackers is configured to determine a tracking error based on a position of the sun in the captured image (Dipankar, Fig. 4B, paragraphs [0023] and [0111]-[0112]).
Performing the controlling of the system of modified Peharz with the master-slave control system of Dipankar teaches the limitations of Claim 7, wherein the processor of each of the plurality of slave solar trackers is configured to adjust an orientation of the corresponding multi-junction solar cell module based on the determined tracking error (Dipankar, Fig. 4B, paragraphs [0023] and [0111]-[0112]).
Performing the controlling of the system of modified Peharz with the master-slave control system of Dipankar teaches the limitations of Claim 8, wherein the system further comprises a film arranged above the imager (corresponding to the filter described in Dipankar, paragraph [0111]), wherein the film blocks a portion of incoming rays from the sun to produce a bright spot in the captured image corresponding to the sun (paragraph [0111]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Peharz, et al. (International Journal of Hydrogen Energy, 2007, vol. 32, pages 3248-3252), in view of Ono, et al. (U.S. Patent Application Publication 2016/0376712 A1), Ammar (U.S. Patent Application Publication 2009/0223555 A1), Bösch, et al. (U.S. Patent Application Publication 2012/0187439 A1), and Dipankar, et al. (U.S. Patent Application Publication 2013/0032196 A1), as applied to Claim 8, and further in view of Pardell Vilella, et al. (U.S. Patent Application Publication 2015/0085277 A1).
In reference to Claim 9, modified Peharz comprises the imager of Claim 9, as described in the rejection of Claim 8 above.
However, modified Peharz does comprise a two-stage solar feedback sensor, a first stage of which comprises the imager and a second stage of which comprises: an array of photosensors; and a dual lens optical collimator arranged to focus a bright spot on the array of photosensors.
To solve the same problem of providing an image sensor to focus a photovoltaic tracking device, Pardell Vilella teaches a position sensor that is integrated into above a solar cell within a CPV module comprising a Fresnel lens (Figs. 1-5, paragraphs [0037]-[0054]).
 The position sensor of Pardell Vilella comprises a solar feedback sensor (Figs. 2-5, paragraphs [0039]-[0054]), comprising a stage that comprises an array of photosensors 9 and 10 (Figs. 2-5, paragraphs [0038]-[0054]).
Pardell Vilella further teaches that the lens of the array of his invention focus light onto the sensor devices of his invention (Fig. 1).
Pardell Vilella further teaches that the sensor structure of his invention provides the benefit of controlling the tracking speed for the dual-axis solar tracker, reducing misalignment of the cell from the incident light (paragraphs [0052]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the device of modified Peharz, to comprise solar feedback sensor of Pardell Vilella, installed over a solar cell of modified Peharz, because Pardell Vilella teaches that the sensor of his invention reduces misalignment of a two-axis tracker. 
Modifying the device of modified Peharz, to comprise the solar feedback sensor of Pardell Vilella, installed over a solar cell of modified Peharz teaches the limitations of Claim 9, wherein the system comprises a two-stage solar feedback sensor, a first stage of which comprises the imager (corresponding to the imager of modified Peharz, as applied to Claim 8), and a second stage of which comprises: an array of photosensors (corresponding to at least one of the arrays of cells 10 or 9 of Pardell Vilella), and a dual lens optical collimator arranged to focus a bright spot on the array of photosensors (corresponding to the Fresnel lens and the convex lens of modified Peharz disposed over the solar cells of modified Peharz).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peharz, et al. (International Journal of Hydrogen Energy, 2007, vol. 32, pages 3248-3252), in view of Ono, et al. (U.S. Patent Application Publication 2016/0376712 A1), Ammar (U.S. Patent Application Publication 2009/0223555 A1) and Bösch, et al. (U.S. Patent Application Publication 2012/0187439 A1), as applied to Claim 1, and further in view of Wang, et al. (U.S. Patent Application Publication 2013/0146470 A1).
In reference to Claim 10, modified Peharz teaches that the energy storage system comprises a proton exchange membrane, PEM, 22 (Fig. 1, paragraph [0082]).
Modified Peharz further teaches that the energy storage system comprises an electrolyzer, which comprises of a plurality of chambers 21a and 21b separated by PEM (Ono, Fig. 1, paragraphs [0030] and [0077]).
Modified Peharz further teaches that each of the plurality of chambers 21a and 21b is open at the top (Ono, Fig. 1). This disclosure teaches the limitations of Claim 10, wherein one of the plurality of chambers (i.e. chamber 21a) is coupled to receive water from a water source (i.e. structurally capable of receiving water from a water source).
Modified Peharz further teaches that a second one of the plurality of chambers 21b is coupled to a receive carbon dioxide from a carbon dioxide source (i.e. because the chamber comprises carbon dioxide) (Ono, Fig. 1, paragraph [0077]).
The device of modified Peharz does not comprise an outlet coupled in the PEM electrolyzer in an area adjacent to the PEM to output the formic acid.
Further, if it is found that Claim 10 requires an inlet structure to receive water, modified Peharz does not teach this feature. 
To solve the same problem of providing a device that uses photovoltaic power (paragraph [0025]) to reduce CO2 to formic acid (Wang, Claim 6), Wang teaches a device in which the anode and cathode chambers, both of which comprise inlets and outlets (Fig. 1, paragraphs [0030]-[0040]). Wang further teaches that this configuration allows for recycling of the outlet products (paragraphs [0039]-[0040]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the device of modified Peharz so that the electrolyzer/energy storage system of modified Peharz comprises inlet and outlet structure on each of the anode and cathode chambers, because Wang teaches that providing inlets and outlets in each of the anode and cathode chambers of such a device provides the benefit of  recycling of the outlet products (paragraphs [0039]-[0040]).
This modification teaches the limitations of Claim 10, wherein one of the plurality of chambers (i.e. chamber 21a) is coupled to receive water from a water source, i.e. comprises a water inlet structure, per Wang, Fig. 1.
This modification teaches the limitations of Claim 10, wherein the device of modified Peharz comprises an outlet coupled in the PEM electrolyzer in an area adjacent to the PEM to output the formic acid. 


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721